Barnard, P. J. :
By chapter 531, Laws of 1881, a taxpayer is entitled to maintain an action “ to prevent any illegal official act ” against certain officers, and “ to prevent waste or injury to any property,” which is represented by the officers. The defendant is one of the officers named in the act. By chapter 226, Laws of 1878, the county treasurer is bound to advertise the lands in Queens county upon which the tax assessed has not been paid. The treasurer under *336this kw put up at auction, as required b$ the law, certain lands of Newtown. There were no bidders. In such case the act provides as follows : “ On the day fixed for the sale of said lands, should no bid be' made for any of the lots or parcels that may be offered for sale, the county treasurer shall strike off such lots or parcels of land to the town in which such lands are located and assessed, for the term of one thousand years.” The county treasurer’s fees on the sale of each lot is established at one dollar and fifty cents, and the same is made “ a charge against said towns.” The' treasurer struck off the lots to the town of Newtown. He charged for no sale which he did not make. He did not overcharge. He received the exact sum due him from the funds of the town, by charging the fees so due him against the town of Newtown. The complaint is formed upon the basis that he ought to have presented the bill for audit to the board of audit•ors. ' It is thus seen that there is no question of waste or injury to property, but only of a formal audit - of a legal claim which the board of town auditors haven’t any right to diminish. There is no need or requirement for a formal audit. The only one assigned is that the supervisors cannot know what to collect of the town without a bill of town allowances. The books of the county treasurer will always show the dealings between the treasurer and'the towns, and the amount of charges for sale being absolutely established by law, it becomes a charge against the town by force of the legislative act. This has been' the custom of the officers who have sold lands for taxes, and the town auditors have never been called on to give additional authority to the act of the legislature. I think, therefore, there were neither illegality or waste established-
The judgment should be affirmed, with costs.
Pratt, J., concurred.